Broyles, C. J.
The defendant was convicted on circumstantial evidence alone, and the evidence was not sufficient to exclude every reasonable hypothesis save that of his guilt. The verdict, therefore, was unauthorized under the law and the evidence, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

Indictment for burglary; from Evans superior court — Judge Sheppard. .January 14, 1922.
Anderson & Jones, John P. Moore, W. G. Neville, for plaintiff in error.
J. Saxton Daniel, solicitor-general, contra.